Securities and Exchange Commission Washington, D.C. 20549 FORM 10-K ANNUAL REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 Commission File No.: 001-16767 Westfield Financial, Inc. (Exact name of registrant as specified in its charter) Massachusetts 73-1627673 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 141 Elm Street, Westfield, Massachusetts 01085 (Address of principal executive offices, including zip code) (413) 568-1911 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Common Stock, $0.01 par value per share The NASDAQ Global Select Market (Title of each class) (Name of each exchange on which registered) Securities registered pursuant to Section 12(g) of the Act:None. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes oNo x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes oNo x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the proceeding 12 months (or for such shorter period that the registrant was required to submit and post such filed).Yes oNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer oAccelerated filer xNon-accelerated filer oSmaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes oNo x The aggregate market value of the voting stock held by non-affiliates of the registrant as of June 30, 2010, was $243,599,838.This amount was based on the closing price as of June 30, 2010 on The NASDAQ Global Select Market for a share of the registrant’s common stock, which was $8.33 on June 30, 2010. As of March 4, 2011, the registrant had 28,164,901 shares of common stock, $0.01 per value, issued and outstanding. DOCUMENTS INCORPORATED BY REFERENCE: Portions of the Proxy Statement for the 2010 Annual Meeting of Shareholders are incorporated by reference into Part III of this report. WESTFIELD FINANCIAL, INC. ANNUAL REPORT ON FORM 10-K FOR THE FISCAL YEAR ENDED DECEMBER 31, 2010 TABLE OF CONTENTS ITEM PART I PAGE 1 BUSINESS 2 1A RISK FACTORS 25 1B UNRESOLVED STAFF COMMENTS 28 2 PROPERTIES 29 3 LEGAL PROCEEDINGS 30 4 [REMOVED AND RESERVED] 30 PART II 5 MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED SHAREHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES 31 6 SELECTED FINANCIAL DATA 34 7 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 36 7A QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 51 8 FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 51 9 CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 51 9A CONTROLS AND PROCEDURES 51 9B OTHER INFORMATION 52 PART III 10 DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE 53 11 EXECUTIVE COMPENSATION 53 12 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 53 13 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 53 14 PRINCIPAL ACCOUNTING FEES AND SERVICES 53 PART IV 15 EXHIBITS AND FINANCIAL STATEMENT SCHEDULES 54 FORWARD - LOOKING STATEMENTS We may, from time to time, make written or oral “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995, including statements contained in our filings with the Securities and Exchange Commission (the “SEC”), our reports to shareholders and in other communications by us. This Annual Report on Form 10-K contains “forward-looking statements” which may be identified by the use of such words as “believe,” “expect,” “anticipate,” “should,” “planned,” “estimated,” and “potential.”Examples of forward-looking statements include, but are not limited to, estimates with respect to our financial condition, results of operation and business that are subject to various factors which could cause actual results to differ materially from these estimates.These factors include, but are not limited to: ● changes in the real estate market or local economy; ● changes in interest rates; ● changes in laws and regulations to which we are subject; and ● competition in our primary market area. Any or all of our forward-looking statements in this Annual Report on Form 10-K, and in any other public statements we make may turn out to be wrong.They can be affected by inaccurate assumptions we might make or by known or unknown risks and uncertainties.Consequently, no forward-looking statements can be guaranteed.We disclaim any obligation to subsequently revise any forward-looking statements to reflect events or circumstances after the date of such statements, or to reflect the occurrence of anticipated or unanticipated events. Unless the context indicates otherwise, all references in this prospectus to “Westfield Financial,” “we,” “us,” “our company,” “corporation” and “our” refer to Westfield Financial, Inc. and its subsidiaries (including the Bank, Elm Street Securities Corporation, WFD Securities, Inc. and WB Real Estate Holdings, LLC).References to the “Bank” are to Westfield Bank, our wholly owned bank subsidiary. 1 PART I ITEM 1. BUSINESS General.Westfield Financial is a Massachusetts-chartered stock holding company and the parent company of Westfield Bank (the “Bank”).Westfield Financial was formed in 2001 in connection with its reorganization from a federally-chartered mutual holding company to a Massachusetts-chartered stock holding company with the second step conversion being completed in 2007.The Bank was formed in 1853 and is a federally-chartered savings bank regulated by the Office of Thrift Supervision.As a community bank, we focus on servicing commercial customers, including commercial and industrial lending and commercial deposit relationships.We believe that this business focus is best for our long term success and viability, and complements our existing commitment to high quality customer service. Elm Street Securities Corporation, a Massachusetts-chartered corporation, was formed by us for the primary purpose of holding qualified investment securities.In February 2007, we formed WFD Securities, Inc., a Massachusetts-chartered corporation, for the primary purpose of holding qualified investment securities.In October 2009, we formed WB Real Estate Holdings, LLC, a Massachusetts-chartered limited liability company, for the primary purpose of holding real property acquired as security for debts previously contracted by the Bank. Market Area.We operate 11 banking offices in Agawam, East Longmeadow, Holyoke, Southwick, Springfield, West Springfield and Westfield, Massachusetts. We also have twelve free-standing ATM locations in Feeding Hills, Holyoke, Springfield, West Springfield and Westfield, Massachusetts.Our primary deposit gathering area is concentrated in the communities surrounding these locations and our primary lending area includes all of Hampden County in western Massachusetts.In addition, we provide online banking services through our website located at www.westfieldbank.com. The markets served by our branches are primarily suburban in character, as we operate only one office in Springfield, the Pioneer Valley’s primary urban market.Westfield, Massachusetts, is located in the Pioneer Valley near the intersection of U.S. Interstates 90 (the Massachusetts Turnpike) and 91. The Pioneer Valley of western Massachusetts encompasses the fourth largest metropolitan area in New England.The Springfield Metropolitan area covers a relatively diverse area ranging from densely populated urban areas, such as Springfield, to outlying rural areas. Competition.We face intense competition both in making loans and attracting deposits.Our primary market area is highly competitive and we face direct competition from approximately 21 financial institutions, many with a local, state-wide or regional presence and, in some cases, a national presence.Many of these financial institutions are significantly larger than us and have greater financial resources. Our competition for loans comes principally from commercial banks, savings institutions, mortgage banking firms, credit unions, finance companies, mutual funds, insurance companies and brokerage and investment banking firms.Historically, our most direct competition for deposits has come from savings and commercial banks. We face additional competition for deposits from internet-based institutions, credit unions, brokerage firms and insurance companies. Lending Activities Loan Portfolio Composition. Our loan portfolio primarily consists of commercial real estate loans, commercial and industrial loans, residential real estate loans, home equity loans, and consumer loans. At December 31, 2010, we had total loans of $508.6 million, of which 71.8% were adjustable rate loans and 28.2% were fixed rate loans.Commercial real estate loans and commercial and industrial loans totaled $221.6 million and $135.3 million, respectively.The remainder of our loans at December 31, 2010 consisted of residential real estate loans, home equity loans and consumer loans.Residential real estate and home equity loans outstanding at December 31, 2010 totaled $148.8 million.Consumer loans outstanding at December 31, 2010 were $2.9 million. The interest rates we charge on loans are affected principally by the demand for loans, the supply of money available for lending purposes and the interest rates offered by our competitors.These factors are, in turn, affected by general and local economic conditions, monetary policies of the federal government, including the Federal Reserve Board, legislative tax policies and governmental budgetary matters.The following table presents the composition of our loan portfolio in dollar amounts and in percentages of the total portfolio at the dates indicated. 2 At December 31, Percent of Percent of Percent of Percent of Percent of Amount Total Amount Total Amount Total Amount Total Amount Total (Dollars in thousands) Real estate loans: Commercial $ 43.57 % $ 48.08 % $ 46.61 % $ 45.22 % $ 44.74 % Residential Home equity Total real estate loans Other loans Commercial and industrial Consumer, other Total other loans Total loans 100.00 % 100.00 % 100.00 % 100.00 % 100.00 % Unearned premiums and net deferred loan fees and costs, net Allowance for loan losses ) Total loans, net $ 3 Loan Maturity and Repricing.The following table shows the repricing dates or contractual maturity dates as of December 31, 2010.The table does not reflect prepayments or scheduled principal amortization.Demand loans, loans having no stated maturity, and overdrafts are shown as due in within one year. At December 31, 2010 Residential Commercial Commercial Real Estate Home Equity Real Estate and Industrial Consumer Loans Loans Loans Loans Loans Totals (In thousands) Amount due: Within one year $ After one year: One to three years Three to five years Five to ten years - Ten to twenty years - - Over twenty years - Total due after one year Total amount due: Net deferred loan origination costs ) 6 Allowance for loan losses ) Loans, net $ The following table presents, as of December 31, 2010, the dollar amount of all loans contractually due or scheduled to reprice after December 31, 2011, and whether such loans have fixed interest rates or adjustable interest rates. Due After December 31, 2011 Fixed Adjustable Total (In thousands) Real estate loans: Residential $ $ $ Home equity - Commercial real estate Total real estate loans Other loans: Commercial and industrial Consumer - Total other loans Total loans $ $ $ 4 The following table presents our loan originations, purchases and principal payments for the years indicated: For the Years Ended December 31, (In thousands) Loans: Balance outstanding at beginning of year $ $ $ Originations: Real estate loans: Residential Home equity Commercial Total mortgage originations Commercial and industrial loans Consumer loans Total originations Purchase of one-to-four family mortgage loans Less: Principal repayments, unadvanced funds and other, net Loan charge-offs, net Total deductions Ending balance $ $ $ Commercial and Industrial Loans.We offer commercial and industrial loan products and services which are designed to give business owners borrowing opportunities for modernization, inventory, equipment, construction, consolidation, real estate, working capital, vehicle purchases and the financing of existing corporate debt.We offer business installment loans, vehicle and equipment financing, lines of credit, and other commercial loans.At December 31, 2010, our commercial and industrial loan portfolio consisted of 986 loans, totaling $135.3 million or 26.6 % of our total loans.Since 2006, commercial and industrial loans have grown $35.1 million, or 35.0%, from $100.2 million at December 31, 2006 to $135.3 million at December 31, 2010.Our commercial loan team includes nine commercial loan officers, one business development manager, five credit analysts and one portfolio manager.We may hire additional commercial loan officers on an as needed basis. As part of our strategy of increasing our emphasis on commercial lending, we seek to attract our business customers’ entire banking relationship.Most commercial borrowers also maintain commercial deposits.We provide complementary commercial products and services, a variety of commercial deposit accounts, cash management services, internet banking, sweep accounts, a broad ATM network and night deposit services.We offer a remote deposit capture product whereby commercial customers can receive credit for check deposits by electronically transmitting check images from their own locations.Commercial loan officers are based in our main and branch offices, and we view our potential branch expansion as a means of facilitating these commercial relationships.We intend to continue to expand the volume of our commercial business products and services within our current underwriting standards. 5 Our commercial and industrial loan portfolio does not have any significant loan concentration by type of property or borrower. The largest concentration of loans was formanufacturing, which comprises approximately 5.32% of the total loan portfolio as of December 31, 2010. At December 31, 2010, our largest commercial and industrial loan relationship was $24.8 million to a private New England college. The loan relationship is secured by business assets and financial instruments.The loans to this borrower have performed to contractual terms. Commercial and industrial loans generally have terms of seven years or less, however, on an occasional basis, may have terms of up to ten years.Among the $135.3 million we have in our commercial and industrial loan portfolio as of December 31, 2010, $81.7 million have adjustable interest rates and $53.6 million have fixed interest rates.Whenever possible, we seek to originate adjustable rate commercial and industrial loans.Borrower activity and market conditions, however, may influence whether we are able to originate adjustable rate loans rather than fixed rate loans.We generally require the personal guarantee of the business owner.Interest rates on commercial and industrial loans generally have higher yields than residential or commercial real estate loans. Commercial and industrial loans are generally considered to involve a higher degree of risk than residential or commercial real estate loans because the collateral may be in the form of intangible assets and/or inventory subject to market obsolescence.Please see “Risk Factors – Our loan portfolio includes loans with a higher risk of loss.”Commercial and industrial loans may also involve relatively large loan balances to single borrowers or groups of related borrowers, with the repayment of such loans typically dependent on the successful operation and income stream of the borrower.These risks can be significantly affected by economic conditions.In addition, business lending generally requires substantially greater oversight efforts by our staff compared to residential or commercial real estate lending.In order to mitigate this risk, we monitor our loan concentration and our loan policies generally to limit the amount of loans to a single borrower or group of borrowers.We also utilize the services of an outside consultant to conduct credit quality reviews of the commercial and industrial loan portfolio. Commercial Real Estate Loans.We originate commercial real estate loans to finance the purchase of real property, which generally consists of apartment buildings, business properties, multi-family investment properties and construction loans to developers of commercial and residential properties.In underwriting commercial real estate loans, consideration is given to the property’s historic cash flow, current and projected occupancy, location and physical condition.At December 31, 2010, our commercial real estate loan portfolio consisted of 393 loans, totaling $221.6 million, or 43.6 %, of total loans.Since 2006, commercial real estate loans have grown by $47.0 million, or 26.9 %, from $174.6 million at December 31, 2006 to $221.6 million at December 31, 2010. The majority of the commercial real estate portfolio consists of loans which are collateralized by properties in the Pioneer Valley of Massachusetts and northern Connecticut.Our commercial real estate loan portfolio is diverse, and does not have any significant loan concentration by type of property or borrower.We generally lend up to a loan-to-value ratio of 75% on commercial properties. We, however, will lend up to a maximum of 85% loan-to-value ratio but will generally require a minimum debt coverage ratio of 1.15.Our largest non-owner occupied commercial real estate loan relationship had an outstanding balance of $11.7 million at December 31, 2010, which is secured by one commercial investment property located in Rhode Island.The loans of this borrower have performed to contractual terms. We also offer construction loans to finance the construction of commercial properties located in our primary market area.At December 31, 2010, we had $309,000 in commercial construction loans and commitments that are committed to refinance into permanent mortgages at the end of the construction period and $4.0 million in commercial construction loans and commitments that are not committed to permanent financing at the end of the construction period. Commercial real estate lending involves additional risks compared with one-to-four family residential lending.Payments on loans secured by commercial real estate properties often depend on the successful management of the properties, on the amount of rent from the properties, or on the level of expenses needed to maintain the properties.Repayment of such loans may therefore be adversely affected by conditions in the real estate market or the general economy.Also, commercial real estate loans typically involve large loan balances to single borrowers or groups of related borrowers.In order to mitigate this risk, we monitor our loan concentration risk on a quarterly basis and our loan policies generally limit the amount of loans to a single borrower or group of borrowers. 6 Because of increased risks associated with commercial real estate loans, our commercial real estate loans generally have higher rates than residential real estate loans.Please see “Risk Factors – Our loan portfolio includes loans with a higher risk of loss.”Commercial real estate loans generally have adjustable rates with repricing dates of five years or less; however, occasionally repricing dates may be as long as ten years.Whenever possible, we seek to originate adjustable rate commercial real estate loans.Borrower activity and market conditions, however, may influence whether we are able to originate adjustable rate loans rather than fixed rate loans. Residential Real Estate Loans and Originations.We process substantially all of our originations of residential real estate loans through a third-party mortgage company.Residential real estate borrowers submit applications to us, but the loan is approved by and closed on the books of the mortgage company.The third-party mortgage company owns the servicing rights and services the loans.We retain no residual ownership interest in these loans.We receive a fee for each of these loans originated by the third-party mortgage company. Even though substantially all residential real estate loan originations are referred to a third-party mortgage company, we still hold residential real estate loans in our loan portfolio.The loans consist primarily of loans originated by us prior to the commencement of the third-party residential mortgage referral program in September 2001, or are loans we purchased.We occasionally purchase adjustable rate mortgages, which are serviced by the originating institutions, from other banks located in Massachusetts.At December 31, 2010, loans on one-to-four family residential properties, including home equity lines, accounted for $148.8 million, or 29.3%, of our total loan portfolio. Our residential adjustable rate mortgage loans generally are fully amortizing loans with contractual maturities of up to 30 years, payments due monthly.Our adjustable rate mortgage loans generally provide for specified minimum and maximum interest rates, with a lifetime cap and floor, and a periodic adjustment on the interest rate over the rate in effect on the date of origination.As a consequence of using caps, the interest rates on these loans are not generally as rate sensitive as our cost of funds.The adjustable rate mortgage loans that we originate generally are not convertible into fixed rate loans. Adjustable rate mortgage loans generally pose different credit risks than fixed rate loans, primarily because as interest rates rise, the borrower’s payments rise, increasing the potential for default.To date, we have not experienced difficulty with payments for these loans. At December 31, 2010, our residential real estate and home equity loan portfolio included $35.9 million in adjustable rate loans, or 7.1%, of our total loan portfolio, and $112.9 million in fixed rate loans, or 22.2%, of our total loan portfolio. Our home equity loans totaled $36.1 million, or 7.1%, of total loans at December 31, 2010.Home equity loans include $18.1 million in fixed rate loans, or 3.6%, of total loans, and $18.0 million in adjustable rate loans, or 3.5%, of total loans.These loans may be originated in amounts of the existing first mortgage, or up to 80% of the value of the property securing the loan.The term to maturity on our home equity and home improvement loans may be up to 15 years. Consumer Loans.Consumer loans are generally originated at higher interest rates than residential and commercial real estate loans, but they also generally tend to have a higher credit risk than residential real estate loans because they are usually unsecured or secured by rapidly depreciable assets. Management, however, believes that offering consumer loan products helps to expand and create stronger ties to our existing customer base by increasing the number of customer relationships and providing cross-marketing opportunities. We offer a variety of consumer loans to retail customers in the communities we serve.Examples of our consumer loans include automobile loans, secured passbook loans, credit lines tied to deposit accounts to provide overdraft protection, and unsecured personal loans.At December 31, 2010, the consumer loan portfolio totaled $2.9 million, or 0.6%, of total loans.Our consumer lending will allow us to diversify our loan portfolio while continuing to meet the needs of the individuals and businesses that we serve. Loans collateralized by rapidly depreciable assets such as automobiles or that are unsecured entail greater risks than residential real estate loans.In such cases, repossessed collateral for a defaulted loan may not provide an adequate source of repayment of the outstanding loan balance, since there is a greater likelihood of damage, loss or depreciation of the underlying collateral.The remaining deficiency often does not warrant further substantial collection efforts against the borrower beyond obtaining a deficiency judgment.Further, collections on these loans 7 are dependent on the borrower’s continuing financial stability and, therefore, are more likely to be adversely affected by job loss, divorce, illness or personal bankruptcy.There was no repossessed collateral relating to consumer loans at December 31, 2010.Finally, the application of various federal and state laws, including federal and state bankruptcy and insolvency laws, may limit the amount which can be recovered on such loans if a borrower defaults. Loan Approval Procedures and Authority.Individuals authorized to make loans on our behalf are designated by our Senior Lending Officer and approved by the Board of Directors.Each loan officer has loan approval authority up to prescribed limits that depend upon the officer’s level of experience. Upon receipt of a completed loan application from a prospective borrower, we order a credit report and verify other information.If necessary, we obtain additional financial or credit related information.We also require an appraisal for all commercial real estate loans greater than $250,000, which is performed by licensed or certified third-party appraisal firms and reviewed by our lending department. Appraisals for home equity loans are required for loans in excess of $100,000; otherwise, a designated employee conducts an inspection of the property.We require title insurance on most commercial real estate loans.We also require borrowers to obtain flood insurance, if applicable, prior to closing, for all loans secured by real estate within a designated flood zone. Commercial and Industrial Loans and Commercial Real Estate Loans.We lend up to a maximum loan-to-value ratio of 85% on commercial properties and the majority of these loans require a minimum debt coverage ratio of 1.15.Commercial real estate lending involves additional risks compared with one-to-four-family residential lending.Because payments on loans secured by commercial real estate properties are often dependent on the successful operation or management of the properties, and/or the collateral value of the commercial real estate securing the loan, repayment of such loans may be subject, to a greater extent, to adverse conditions in the real estate market or the economy.Also, commercial real estate loans typically involve large loan balances to single borrowers or groups of related borrowers.Our loan policies limit the amounts of loans to a single borrower or group of borrowers to reduce this risk. Our lending policies permit our underwriting department to review and approve commercial and industrial loans and commercial real estate loans up to $1.0 million.Any commercial and industrial or commercial real estate loan application that exceeds $1.0 million or that would result in the borrower’s total credit exposure with us to exceed $1.0 million, or whose approval requires an exception to our standard loan approval procedures, requires approval of the Executive Committee of the Board of Directors.An example of an exception to our standard loan approval procedures would be if a borrower was located outside our primary lending area.For loans requiring Board approval, management is responsible for presenting to the Board information about the creditworthiness of a borrower and the estimated value of the subject equipment or property.Generally, these determinations are based on financial statements, corporate and personal tax returns, as well as any other necessary information, including real estate and or equipment appraisals. Home Equity Loans.We originate and fund our home equity loans.These loans may be originated in amounts of the existing first mortgage, or up to 80% of the value of the property securing the loan.Our underwriting department may approve home equity loans up to $200,000.Home equity loans in amounts greater than $200,000 and up to $350,000 may be approved by certain officers who have been approved by the Board of Directors.Home equity loans over $350,000, or whose approval requires an exception to our standard loan approval procedures, are reviewed and approved by the Executive Committee of the Board of Directors. Asset Quality One of our key operating objectives has been and continues to be the achievement of a high level of asset quality.We maintain a large proportion of loans secured by residential and commercial properties, set sound credit standards for new loan originations and follow careful loan administration procedures.We also utilize the services of an outside consultant to conduct credit quality reviews of our commercial and industrial and commercial real estate loan portfolio on at least an annual basis. 8 Nonaccrual Loans and Foreclosed Assets.Our policies require that management continuously monitor the status of the loan portfolio and report to the Board of Directors on a monthly basis.These reports include information on nonaccrual loans and foreclosed real estate, as well as our actions and plans to cure the nonaccrual status of the loans and to dispose of the foreclosed property. The following table presents information regarding nonperforming mortgage, consumer and other loans, and foreclosed real estate as of the dates indicated.All loans where the interest payment is 90 days or more in arrears as of the closing date of each month are placed on non-accrual status.At December 31, 2010, 2009 and 2008, we had $3.2 million, $5.5 million, and $8.8 million, respectively, of nonaccrual loans.If all nonaccrual loans had been performing in accordance with their terms, we would have earned additional interest income of $159,000$94,000, and $200,000 for the years ended December 31, 2010, 2009 and 2008, respectively.Included in nonperforming loans at December 31, 2010 is one loan in the amount of $125,000 which was modified in a troubled debt restructuring (“TDR”).We had no TDR’s at December 31, 2009 or 2008. At December 31, (Dollars in thousands) Nonaccrual real estate loans: Residential $ Home equity Commercial real estate 69 Total nonaccrual real estate loans Other loans: Commercial and industrial 19 44 Consumer - 4 6 11 9 Total nonaccrual other loans 30 53 Total nonperforming loans Foreclosed real estate, net - - - Total nonperforming assets $ Nonperforming loans to total loans 0.63 % 1.15 % 1.83 % 0.29 % 0.26 % Nonperforming assets to total assets 9 Allowance for Loan Losses.The following table presents the activity in our allowance for loan losses and other ratios at or for the dates indicated. At or for Years Ended December 31, (Dollars in thousands) Balance at beginning of year $ Charge-offs: Residential ) - ) - - Commercial real estate ) ) - - - Home equity loans - ) - - - Commercial and industrial ) Consumer ) Total charge-offs ) Recoveries: Residential 7 - - - 4 Commercial real estate 8 - Home equity loans 4 6 4 3 3 Commercial and industrial 21 2 4 54 7 Consumer 43 40 58 Total recoveries 83 48 66 Net charge-offs ) Provision for loan losses Balance at end of year $ Total loans receivable (1) $ Average loans outstanding $ Allowance for loan losses as a percent of total loans receivable 1.36 % 1.60 % 1.83 % 1.36 % 1.39 % Net loans charged-off as a percent of average loans outstanding (1) Does not include unearned premiums, deferred costs and fees, or allowance for loan losses. We maintain an allowance for loan losses to absorb losses inherent in the loan portfolio based on ongoing quarterly assessments of the estimated losses. Our methodology for assessing the appropriateness of the allowance consists of a review of the components, which include a specific valuation allowance for impaired loans and a general allowance for non-impaired loans. The specific valuation allowance incorporates the results of measuring impairment for specifically identified non-homogenous problem loans.The specific allowance reduces the carrying amount of the impaired loans to their estimated fair value if collateral dependent.A loan is recognized as impaired when it is probable that principal and/or interest are not collectible in accordance with the loan’s contractual terms.The general allowance is calculated by applying loss factors to outstanding loans by type, excluding loans for which a specific allowance has been determined.As part of this analysis, each quarter we prepare an allowance for loan losses worksheet which categorizes the loan portfolio by risk characteristics such as loan type and loan grade.The general allowance is inherently subjective as it requires material estimates that may be susceptible to significant 10 change. There are a number of factors that are considered when evaluating the appropriate level of the allowance.These factors include current economic and business conditions that affect our key lending areas, new loan products, collateral values, loan volumes and concentrations, credit quality trends such as nonperforming loans, delinquency and loan losses, and specific industry concentrations within the portfolio segments that may impact the collectability of the loan portfolio.For information on our methodology for assessing the appropriateness of the allowance for loan losses please see Footnote 1 – “Summary of Significant Accounting Policies” of our notes to consolidated financial statements. In addition, management employs an independent third-party to perform an annual review of all of our commercial and industrial loans and owner occupied commercial real estate loans with balances or commitments equal to or greater than $750,000.The third-party also reviews all commercial investment real estate loans in excess of $750,000, as well as all adversely rated loans. Our methodologies include several factors that are intended to reduce the difference between estimated and actual losses; however, because these are management’s best estimates based on information known at the time, estimates may differ from actual losses incurred.The loss factors that are used to establish the allowance for pass graded loans are designated to be self-correcting by taking into account changes in loan classification, loan concentrations and loan volumes and by permitting adjustments based on management’s judgments of qualitative factors as of the evaluation date.Similarly, by basing the pass graded loan loss factors on loss experience over the prior six years, the methodology is designed to take loss experience into account. Our allowance methodology has been applied on a consistent basis.Based on this methodology, we believe that we have established and maintained the allowance for loan losses at appropriate levels.Future adjustments to the allowance for loan losses, however, may be necessary if economic, real estate and other conditions differ substantially from the current operating environment resulting in estimated and actual losses differing substantially.Adjustments to the allowance for loan losses are charged to income through the provision for loan losses. A summary of the components of the allowance for loan losses is as follows: December 31, 2010 December 31, 2009 December 31, 2008 Specific General Total Specific General Total Specific General Total (In thousands) Real estate mortgage: Residential and home equity $
